PER CURIAM.
In this civil commitment case filed pursuant to the Jimmy Ryce Involuntary Civil Commitment for Sexually Violent Predators’ Treatment and Care Act, section 394.910 -.931, Florida Statutes (2000), Edward Allen Singleton petitions this court for a writ of certiorari requesting that we quash the trial court’s order granting the State’s motion to compel discovery with respect to certain interrogatories and requests for production. The issues raised in Singleton’s petition for certiorari are controlled by this court’s recent opinion in Smith v. State, 827 So.2d 1026 (Fla. 2d DCA 2002), in which we remanded for a hearing on the defendant’s objections to proposed deposition questions in a sexual violent predator commitment proceeding. Accordingly, we follow Smith, grant the petition, vacate the trial court’s order, and remand for further proceedings.
GREEN, SALCINES and KELLY, JJ„ Concur.